TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00032-CV



                                   Steven Anderson, Appellant

                                                  v.

                                 Merry Fiske Anderson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-GN-15-004654, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant Steven Anderson has notified this Court that he has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, case number 16-10676). See Tex. R. App.

P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party

may file a motion to reinstate upon the occurrence of an event allowing the appeal to proceed.

See Tex. R. App. P. 8.3. Failure to notify this Court of a lift of the automatic stay or the conclusion

of the bankruptcy proceeding will result in the dismissal of the case for want of prosecution.

See Tex. R. App. P. 42.3(b).



Before Justices Puryear, Pemberton, and Field

Bankruptcy

Filed: July 22, 2016